Order, Supreme Court, New York County (Jane S. Solomon, J.), entered October 13, 2009, which, upon reargument, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 16, 2009, unanimously dismissed, without costs, as superseded by the appeal from the October 13, 2009 order.
Defendants’ evidence establishes prima facie that they neither created nor had actual or constructive notice of the alleged wet condition that caused plaintiff to slip. Contrary to plaintiffs’ contention, defendants’ general awareness that it was raining and that water was being tracked into the building is insufficient to raise a triable issue of fact with respect to notice of a dangerous condition (Garcia v Delgado Travel Agency, 4 AD3d 204 [2004]; Keum Choi v Olympia & York Water St. Co., 278 AD2d 106, 106-107 [2000]; Kovelsky v City Univ. of N.Y., 221 AD2d 234 [1995]).
*488We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Andrias, J.P., Saxe, Friedman, Nardelli and Acosta, JJ. [Prior Case History: 2009 NY Slip Op 32336(U).]